Bell, J.
1. In a suit for injunction the presiding judge, at an interlocutory hearing after the submission of evidence on a plea of res adjudicata, sustained the plea and dismissed the suit, and the plaintiff excepted. Regardless of the merits of the plea of res adjudicata and whatever might be the right of the judge to direct a verdict either for or against the plea after the introduction of evidence on final trial, he had no authority to sustain the plea and dismiss the action without the verdict of a jury, and before the term at which the case could be tried on its merits. Cottingham v. Cottingham, 155 Ga. 460 (3) (117 S. E. 376); Jones v. Jones, 178 Ga. 710 (174 S. E. 338); Dean v. Dean, 178 Ga. 712 (174 S. E. 339).
2. Whether or not the order claimed as res adjudicata in this case amounted only to an order dissolving a previous restraining order as distinguished from a judgment denying an interlocutory injunction, and whether if so it could be under any circumstances pleaded as res adjudicata, qusere. Wofford Oil Co. v. Nashville, 177 Ga. 460 (170 S. E. 369); Mayor &c. of Savannah v. Grayson, 104 Ga. 105 (30 S. E. 693); Short v. Spragins, 104 Ga. 628 (30 S. E. 810); National Bank of Augusta v. Printup, 63 Ga. 570; Glass v. Clark, 41 Ga. 544; Old Hickory Distilling Co. v. Bleyer, 74 Ga. 201; Burnett v. Fouché, 79 Ga. 377 (4 S. E. 900); Ingram v. Trustees of Mercer University, 102 Ga. 226, 228 (29 S. E. 273); Collins v. Carr, 116 Ga. 39 (42 S. E. 373).

Judgment reversed.


All the Justices concur.